Case: 2:19-cv-01342-EAS-EPD Doc #: 49-1 Filed: 05/12/20 Page: 1 of 2 PAGEID #: 829




                     UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

 FISCHER, DAKOTA                         CIVIL ACTION NO. 2:19-cv-01342

        Plaintiff,

 vs.

 REMINGTON ARMS COMPANY, LLC, Judge Edmund A. Sargus, Jr.
 REMINGTON OUTDOOR CO., INC.,
 THE MARLIN FIREARMS CO.,
 HORNADY MANUFACTURING CO.,
 and ABC COMPANIES #1 through #5,

        Defendants.

                              JUDGMENT ENTRY

       This matter comes before the Court on the stipulation and joint motion of

the parties (Doc. No. _____), who advise the Court that they have resolved

Defendant Hornady Manufacturing Co.’s potential right to seek sanctions

against Plaintiff Dakota Fischer, as set forth in Hornady’s Motion to Retain

Jurisdiction and Notice of Intent to File Sanctions Motion, (Doc. No. 33), filed

March 11, 2020, under the terms set forth in a mutual Settlement Agreement.

The Court finds that the stipulation and joint motion should be approved and

this Order entered.

       IT IS THEREFORE ORDERED, ADJUDGED, and DECREED:

       1.    Pursuant to the Stipulation of Dismissal of Defendant Hornady

Manufacturing Co., (Doc. No. 32), Plaintiff’s claims against Hornady are

dismissed with prejudice.
Case: 2:19-cv-01342-EAS-EPD Doc #: 49-1 Filed: 05/12/20 Page: 2 of 2 PAGEID #: 830




         2.       Judgment is entered against Plaintiff and in favor of Hornady in the

amount of $30,000.00. This sum to be paid by Plaintiff according to the attached

schedule. Terms of default as to any scheduled payment are set forth in the

Settlement Agreement.

         3.       This Court retains jurisdiction over this case to enforce the terms of

the Settlement Agreement

         4.       This Court retains jurisdiction over this case to enforce this Order.

         5.       Any relief not provided for in this judgment is denied.

         6.       Judgment is entered accordingly.



Dated this _______ day of ______________________, 2020.



                                           By:   __________________________________
                                                 Hon. Edmund A. Sargus, Jr.
                                                 United States District Judge


4832-9306-0281, v. 5
